Exhibit 10.78

CONSENT

This CONSENT, dated as of November 2, 2009 (this “Consent”), related to the
Credit Agreement dated as of July 3, 2006 (as amended to the date hereof, the
“Credit Agreement”) among Intelsat Intermediate Holding Company, Ltd.
(“Holdings”), Intelsat Subsidiary Holding Company, Ltd. (the “Borrower”), the
institutions party thereto as Lenders (the “Lenders”) and Credit Suisse, Cayman
Islands Branch, in its capacity as administrative agent for the Lenders and as
agent for the Secured Parties (in such capacity, the “Administrative Agent”), is
entered into by Holdings, the Borrower, the Lenders executing this Consent and
the Administrative Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

WITNESSETH:

WHEREAS, the Borrower has informed the Administrative Agent that each of
Holdings, the Borrower and certain other parent companies of Holdings
incorporated in Bermuda expect to re-domesticate to move their place of
incorporation from Bermuda to Luxembourg (the “Migration”) prior to January 31,
2010 (such date of consummation of the Migration, the “Migration Date”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders enter into this Consent to facilitate compliance with the
further assurances and related provisions of the Credit Documents in connection
with the Migration.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Consents

Subject to the satisfaction of the conditions precedent set forth in Section 2
of this Consent, each Lender executing a counterpart of this Consent hereby
agrees that in connection with the Migration, (i) the Administrative Agent and
each of Holdings and the Borrower, as applicable, are authorized to enter into
any and all agreements, documents or other instruments governed by the laws of
Luxembourg and any other applicable jurisdiction and reasonably satisfactory to
the Administrative Agent (collectively, the “New Collateral Documents”), as the
Administrative Agent deems reasonably necessary or appropriate to pledge and
perfect the shares of the Borrower held by Holdings and the assets of the
Borrower and Holdings currently pledged under the Bermuda Pledge Agreement and
Bermuda Security Agreement, other than certain immaterial assets (including
tangible personal property) that cannot be pledged and/or perfected after the
use of commercially reasonable efforts, (ii) upon the effectiveness of the New
Collateral Documents, Holdings and the Borrower shall be deemed to have complied
with the Credit Agreement, including Section 9.15(a) thereof, and the Security
Documents and other Credit Documents, and the Migration, or any part thereof,
shall not be deemed to cause a Default under any Credit Document and (iii) the
Borrower, Holdings and the Administrative Agent may on or after the Migration
Date discharge and terminate the Bermuda Pledge Agreement and the Assignment of
Inter-Company Loans (referred to in clause (ii) in the definition of “Bermuda
Security Agreement” in the Credit Agreement) and make such amendments to the
Debenture (referred to in clause (i) in such definition) as the Administrative
Agent deems reasonably necessary and appropriate.



--------------------------------------------------------------------------------

Section 2. Conditions Precedent to the Effectiveness of this Consent

This Consent shall be effective upon the satisfaction of the following
conditions precedent (the “Effective Date”):

(a) Executed Counterparts. The Administrative Agent shall have received this
Consent, duly executed by Holdings, the Borrower, the Administrative Agent and
the Required Lenders;

(b) Fees and Expenses Paid. The Borrower shall have paid all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Consent
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel) and all other costs, expenses and fees due under any Credit
Document;

(c) Representations and Warranties. The representations and warranties in
Section 3 hereof shall be true and correct; and

(d) Consent Fees Paid. The Administrative Agent shall have received, for the
account of each Lender who has returned an executed signature page to this
Consent on or prior to 5:00 p.m., New York City time, on November 2, 2009 and
has not waived in writing its fee referenced in this clause (d), a fee in an
amount equal to 0.05% of such consenting Lender’s outstanding Term Loans and
Revolving Credit Commitments on such date.

Section 3. Representations and Warranties

On and as of the Effective Date, after giving effect to this Consent, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender as follows:

(a) this Consent has been duly authorized, executed and delivered by the
Borrower and Holdings and constitutes the legal, valid and binding obligations
of each of the Borrower and Holdings, enforceable against the Borrower and
Holdings in accordance with its terms; except to the extent that enforceability
may be subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and by general equitable principles;

(b) each of the representations and warranties contained in Section 8 of the
Credit Agreement and each other Credit Document is true and correct in all
material respects (or, in the case of any representation or warranty that by its
terms is qualified by materiality or by reference to a Material Adverse Effect
or by any concept of similar import, each such representation and warranty is
true and correct in all respects) on and as of the Effective Date, as if made on
and as of such date and except to the extent that such representations and
warranties specifically relate to a specific date, in which case such
representations and warranties were true and correct in all material respects
(or, in the case of any representation or warranty that by its terms is
qualified by materiality or by reference to a Material Adverse Effect or by any
concept of similar import, each such representation and warranty was true and
correct in all respects) as of such specific date; provided, however, that
references therein to the “Credit Agreement” or any other Credit Document shall
be deemed to refer to the Credit Agreement or such other Credit Document as
amended hereby and after giving effect to the consents set forth herein; and

(c) no Default or Event of Default has occurred and is continuing.

 

-2-



--------------------------------------------------------------------------------

Section 4. Execution in Counterparts

This Consent may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Consent.

Section 5. Governing Law

This Consent shall be governed by and construed in accordance with the law of
the State of New York.

Section 6. Section Titles

The section titles contained in this Consent are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.

Section 7. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 8. Severability

The fact that any term or provision of this Consent is held invalid, illegal or
unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforce-ability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 9. Effect on the Credit Documents

(a) On and after the Migration Date, all references in the Credit Documents to
“Bermuda” as the jurisdiction of organization of each of Holdings and the
Borrower (and related terms such as “company”) shall be references to
“Luxembourg” (and conforming related terms such as “société anonyme”).

(b) Except as expressly provided above, all of the terms and provisions of the
Credit Agreement and all other Credit Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Consent shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Lenders, the Borrower, any other Credit Party, the Joint Lead Arrangers
or any Agent under any of the Credit Documents, nor constitute a waiver or
amendment of any other provision of any of the Credit Documents or for any
purpose except as expressly set forth herein.

 

-3-



--------------------------------------------------------------------------------

(d) For all purposes under the Credit Agreement and the other Credit Documents,
this Consent shall constitute a Credit Document, any pledge agreement entered
into in connection with the Migration shall constitute a Pledge Agreement, any
security agreement entered into in connection with the Migration shall
constitute a Security Agreement and the New Collateral Documents shall
constitute Security Documents.

Section 10. Successors

The terms of this Consent shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective successors and assigns.

Section 11. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS CONSENT OR ANY OTHER CREDIT DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

INTELSAT INTERMEDIATE HOLDING COMPANY, LTD.

By:  

 

 

Name:

Title:

INTELSAT SUBSIDIARY HOLDING COMPANY, LTD.

By:  

 

 

Name:

Title:

Intelsat Subsidiary Holding Company, Ltd.

Consent



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent

By:  

 

 

Name:

Title:

Intelsat Subsidiary Holding Company, Ltd.

Consent



--------------------------------------------------------------------------------

 

[Insert above name of Lender] By:  

 

 

Name:

Title:

Intelsat Subsidiary Holding Company, Ltd.

Consent